 In the Matter of TENNESSEE COAL, IRON AND R. R.Co.andUNITEDSTEELWORKERS OF AMERICA.-In the Matter of TENNESSEE COAL, -IRON AND RAILROAD COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS,LOCALUNION No. B-287-A. F. of L.Cases Nos. R-4341 and R-4342.-Decided November 6, 1942Jurisdiction:coal and iron mining and iron and steel manufacturing- industry. -Investigation and Certification of Representatives:existence of question: re-fusal to bargain until certification by the Board; elections necessaryUnit Appropriate for Collective Bargaining:elections among (1) all patternmakers and their apprentices of the Company's manufacturing division, withspecified exclusions, and (2) all remaining production and maintenance em-ployees in the six plants of Company's manufacturing division ; determinationof, dependent upon results of elections; proposed units of electrical workersand machinists held inappropriate when such employees did not constitute anidentifiable craft having special interests separate from other employees—Mr. W. G. Stuart Sherman,for the Board.Mr. Borden Burr,of Birmingham; Ala., andMr. B. L. Rallins,ofPittsburgh, Pa., for the Company.Mr. Eugene Cotton,ofWashington, D. C., andMr. Noel BeddowandMr. R. E. Farr,of Birmingham, Ala., for the U. S. A.Mr. Lawson WimberlyandMr. Lawrence F. Daly,ofWashington,D. C., for the I. B. E. W.Mr. J. A. Lipscomb,of Bessemer, Ala., andMr. W. E. Brabston,forthe Pattern Makers League.Mr. J. C. McGlon,ofWashington, D. C., andMr. J. D.. Baum-gardnerandMr.M. G. DeShazo,ofBirmingham, Ala., for theI.A. M.-Mr. Robert E. Tillman,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by United Steelworkers of America,herein called the U. S. A.) and by International Brotherhood of45N.'I:.R.B,No.65.423 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDElectricalWorkers, Local B-287-A. F. of L., herein called theI.B. E. W.,'alleging that questions- affecting commerce had arisenconcerning the representation of employees of Tennessee Coal, Ironand Railroad Company, Birmingham, Alabama, herein called theCompany, at its Manufacturing Division, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Thomas S. Wilson, Trial Examiner. Said hearing was heldat Birmingham, Alabama, from September 30 through October 2, i942.The Company, the U. S. A., the I. B. E. W., and the InternationalAssociation of Machinists, Local Lodge No. 368, A. F. of L., hereincalled the I. A. M., and Pattern Makers League of North America,A. F. of L., herein called the Pattern Makers League, appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.On October 21,22, 23, and 27, 1942, respectively, the Company, the Pattern MakersLeague, the U. S. A., and the I. B. E. W. filed briefs which the Boardhas considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTL THE BUSINESS OF THE COMPANYTennessee Coal, Iron and Railroad Company, a Tennessee corpora-tion, is a subsidiary of United States Steel Corporation, engaged inthe business of mining iron ore, coal, and related' products, and inthe manufacture, sale, and distribution of iron, steel, and steel prod-ucts.The Company maintains a Manufacturing Division in thevicinity of Birmingham, Alabama, which alone is involved in theseproceedings.During the first 6 months of 1942, a negligible per-centage of the raw materials used by the Manufacturing Divisioncamefrom points outside the State of Alabama.During the sameperiod 68.9 percent of the finished products of the ManufacturingDivision was shipped to points outside the State of Alabama.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.International Brotherhood of Electrical Workers, Local Union No.B-287; International- Association of Machinists, Local Lodge No.368; and Pattern Makers League of North America, are labor organ- TENNESSEE COAL, IRON-AND- R. R. CO.`425izations affiliated with the American Federation of Labor,- admittingto membership employees of the Company.III.THE QULSTION CONCERNING REPRESENTATIONThe Company has refused to recognize any labor organization notcertified by the Board.A statement of a Field -Examiner, of theBoard, introduced in evidence at the hearing, supplemented by astatement of the Trial Examiner made at the hearing, indicates thateach of the labor organizations represents a substantial number ofemployees in the unit it contends to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITA.,Contentions of the partiesThe U. S. A. and the Companyare in agreement that the appro-priate unitshould comprise all production and maintenance em-ployees in the six plants of the Company's Manufacturing Division,including the coke'and byproduct department at the Fairfield SteelWorks, but excluding salaried employees,foremen, supervisors incharge of any classes of labor,2watchmen, guards,and confidentiali The U S. A. submitted a total of 13,003 membership cards, of which approximately12,000 bore apparently genuine original signatures.A comparison of these cards withthe July 31, 1942, pay roll of the Company showed the following distribution among theCompany's plants :PlantTotalEmployeesCards onpayrollFairfield SteelWorks-----------------------------7, 042-2, 843EasleyWorks------------------------------------4,1162,073Fairfield Tin Mill--------------------------------1, 794-*1, 400Fairfield'Sheet Mill-------------------------------1,003625FairfieldWire Works-----------------------------689*594Bessemer Rolling Mills----------------------------567*477Totals-------------------------------------15,2118,012*Appioxuriate,since a 20 percent sample vas taken.The I. B E. W. submitted 617 authorization cards, of which 43 were duplicatesOnly168 of the cards bore appparently genuine original signaturesA check was made of theentire 574 unduplicated cards however, of which 420 bore names of persons listed on theabove-mentioned pay roll.There were approximately 595 employees in the unit proposedby the I B E. W..The I A M submitted 420 authorization cards, of which 3 were duplicatesOnly 256of these cards bore apparently genuine original signatures.A check of all the cards sub-,matted showed 376 bearing names of persons listed on the above-mentioned'pay roll.Thenumber of employees in the unit proposed by the I. A M was not indicated.The Trial Examiner stated that the Pattern Makers League submitted a membership listcontaining 14 names, 13 of which he found on the above-mentioned pay roll, which listed21 employees in'the pattern shop.2By agreement with the Company, the U. S. A. has been bargaining on behalf of thosehourly paid employees who are engaged in production or other work more than 20,percentof their time and in supervisory work less than-80'percent of their time. 426DECISIONSOF NATIONALLABOR RELATIONS ' BOARDclerical employees regardless of method of compensation, but notexcluding other clerical employees on an hourly wage rate basis..The I. B. E. W. would,separate from the production and mainte-nance unit and establish as a single unit all electrical workers in speci-fied departments of the six plants of the Company's ManufacturingDivision, as set forth in Appendix A, including working foremenand subforemen, but excluding supervisors, foremen, and subforemenwho are compensated on a monthly salary basis, and clerical em-ployees.The I. A. M. urges a separate unit consisting of all machinists,machinists' apprentices, machinists' helpers, machine operators em-ployed in the machine shops, which covers planers, boring mills, mill-ing machines, turret lathes, etc., and learners and repairmen who areengaged in the maintenance of machinery.The Pattern Makers League seeks a unit of all pattern makers andtheir apprentices in the Manufacturing Division actually engagedinmaking patterns, but excluding foremen and assistant foremenwho do not make patterns, and clerical worker's.B. Description of the Manufacturing DivisionThe Manufacturing Divison is one of five divisions operated bythe Company as separate and distinct management units. It consistsof six separate plants or works, two of which, as indicated in thefollowing chart, produce steel, and all of which manufacture varioussteel products :-WorksTotalem-Source of principal raw materialsProductsployeesFairfield Steel--------------7,606Ore mines-----------------------Pig iron,"steel,Tand structuralFairfieldWire--------------834Ensley and Fairfield Steel -----_steel.Wire.Fairfield Sheet Mill---------1,090Tin Mill and Fairfield Steel-----Sheet metal.Fairfield Tin Mill ----------1,935Ensley and Fairfield Steel-------Tin and other plate.Ensley----------------------4.882Ore mines-----------------------Pig iron and steel, rails and shellBessemer Rolling Mills-----600Ensley and Fairfield Steel-------casings.Rolled steel.The four Fairfield Works are situated on adjoining plots of groundwithin an area having, a diameter of perhaps 2 miles.The EnsleyWorks is located 31/2 to 4 miles from the center of the Fairfield area;"theBessemer Rolling Mills is approximately 7 miles from the samepoint.Aside from railroad rights of way, the entire stretch of land isowned by the Company. Power for the Manufacturing Division isgenerated at the Ensley and the Fairfield Steel Works, and is supple-mented' to a certain extent by power purchased from the Alabama TENNESSEE- COAL, IRON AND R. R. CO. -427Power Company. The Ensley Works depends on the byproduct cokeplant attached to the Fairfield Steel Works for the coke 'vital to itssteel production.-The Manufacturing Division operates under the supervision of aWorks Manager.Each works, in turn, is headed by a superintendentand an assistant.The superintendent of the Fairfield Wire Worksreports to the head of the Fairfield Steel Works, and the superin-tendent of the Bessemer Rolling Mills reports to the head of theEnsleyWorks.Next in rank below the superintendents of the sev-eral works are superintendents over the various departments withineach works.Working conditions, hours, and wage scales are thesame throughout the Manufacturing Division. In each works senior-ity operates upon an occupational basis and is confined to each de-partment.A transfer of an employ to a different occupation or to adifferent department at his own request results in loss of his seniority.In the event of slack spells at one of the plants, the Company at-tempts, where possible, to transfer employees to other of its works.In such cases, if the transfer is permanent, a transferred employeeretains his- seniority.The above facts clearly indicate the highly integrated character ofthe management and operation of the Manufacturing Division. It isalso evident from the nature of the steel manufacturing industry thatthe many varied operations found therein are highly integrated andinterdependent.In the absence of counterbalancing considerations,the interdependence, is such as to render a single production andmaintenance unit most appropriate for purposes of collective bar-gaining.C. History of collective bargainingThe record in this proceeding presents substantially the same factsregarding the history of collective bargaining relations with the Com-pany as were set forth in a prior Board decision, involving the Man-ufacturing Division, in which we dismissedan earlierI.B. E. W.petition.3Briefly, it may be noted that the U. S. A. began organiz-ing in the Manufacturing Division in July 1936.4 Since 19371 theCompany as respects this Division, has entered into members-onlybargaining contracts with the U. S.A., and with the United Associa-tion of Iron, Steel, and Tin Workers, upon a division-wide basis.The U. S. A. contracts subsequent to 1938 rhave been substantiallyidentical to contract's signed between- the U. S. A. and other sub-sidiaries of United States Steel Corporation.'Matter of Tennessee Coal, Iron and Railroad CompanyandLocal B287,InternationalBrotherhood of ElectricalWorkers,39 N. L.R B. 617.* At that timeand down to 1942, the U. S. A. was known as the Steel Workers OrganizingCommittee.' 428DECISIONS, OF NATIONAL LABOR, RELATIONS !BOARDNo craft organization has ever had a bargaining contract,in theManufacturing Division.The first efforts of craft unions to organizetherein,occurred in November 1940 with the establishment ofI.B. E. W. and I. A. M. locals. The first attempt of crafts to bar-gain with the Company began in February 1941 when a generalorganizer of the American Federation of Labor presented the Com-pany with a proposed contract on behalf of seven A. F. of L. affiliates,including the I. A. M. and the I. B. E. W. At the same time theI.B. E. W. presented the Company with a separate proposed con-tract covering electrical employees.The parties negotiated untilJune 1941, without reaching any agreement.The Company's finalposition was that it would enter into a members-only contract withthe A. F. of L. only if the several A. F. 'of L. affiliates would agreeto act as a single bargaining group.Subsequently, the I. B. E. W.filed a petition with the Board requesting a unit of electricalemployees which was dismissed.D. The proposed I. B. E. W. unitThe I. B. E. W. claims that electrical employees in specified depart-ments of the Manufacturing Division, as set forth in Appendix A,comprise an appropriate unit. In the Fairfield Steel Works theseelectrical employees are in various sub-departments within the elec-trical and mechanical department.-,This department largely consistsof all the maintenance employees of the Fairfield Steel Works. It isunder the jurisdiction of the superintendent of maintenance, underwhom are a chief electrician in charge of all electrical work, a mastermechanic in the mills division who supervises mechanical maintenancework in the mills, a master mechanic in the blast furnace and openhearth division, and a master mechanic in the shops division, thelatter having charge of all electrical and mechanical maintenancework in that division.'Within the mechanical and electrical shop,the I. B. E. W. claims electrical employees in the electrical shop, elec-trical construction department, mill and line maintenance depart-ment, and powerhouse and substations.The employees of the elec-trical shop are divided into two groups of electricians and one groupof mechanical workers.This shop handles all major repairs toelectricalmachinery throughout the entire Company, except theEnsleyWorks; accordingly, employees working there are sent, attimes, to various of the Company's enterprises.The record does notindicate whether employees in the electrical construction departmentand in the mill and line maintenance department have their own6The Fairfield Tin Mill and the Eilsley Works have comparable departments which includethe mechanical and electrical maintenance employees. TENNEsSS'EE COAL, IRON AND R. R..CO.i 1'429shops,but it is clear that employees in both departments are like-wise sent all over the Company's property.The powerhouse andsubstation employees are permanently assigned to electrical-distribu-tion centers throughout the Fairfield Steel Work S.6There are other employees in the Manufacturing Division perform-ing work of an electrical nature(listed in Appendix B) whom theI., B. E. W. would exclude from its proposed unit as so-called"fringe"or "hybrid"employees.Thus, in' the electrical and mechanical de-partment of the Fairfield Steel Works there are approximately 103"assigned mill maintenance men" and 38 electrical",assigned main-tenance men to blast furnace and open hearth."These 2 group con-sist of repairmen who are assigned permanently in small numbers tothe several production mills, blast furnace,and open hearths withinthe Fairfield SteelWork's, to handle electrical,mechanical,and otherrepairs.Some of these repairmen are engaged solely in either elec-trical or mechanical repair work; others are engaged in varying de-grees in both electrical and mechanical work.The I. B. E. W. doesnot now seek to include any of these employees in its proposed unit.Assigned maintenance men in certain departments of other works,however, are included by the I. B. E. W. in its proposed unit,'allegedly either because of the presence in such departments of morecomplicated electrical machinery demanding greater electrical skilland technical knowledge,or becausethe repair work in such depart-ments is entirely of an electrical nature.In filing a second petition with, the Board, it is the position ofthe I.B. E. W. that by eliminating the "fringe"employees, thosegroups of'electrical employees not readily identifiable and separablefrom the other maintenanceemployeesnot engaged in electrical work,it has met the objections which the Board had to the appropriatenessof the unit proposed in its first petitionsHowever, our previousdecision dismissing the first petition of the I. B. E. W.was not basedsolely upon the, fact that the unit then proposed did not comprehenda segregable or functional group. In that decision the Board 'stated: 9As we' have herein above found, the operations of the Com-pany'sManufacturing Division are inter-related and interde-pendent,with a resultant substantial community of interest8The work of electrical employees'in the other plants was not described in detail exceptfor the tractor shop located, in the Fairfield Tin' Mill;where 25 assigned electricians repairelectrically driven trucks,and in connection therewith are apparently engaged in somemechanical won k1For example,in the 48-inch hot strip mill,the cold reduction department, and the tinhouse of the Fairfield Tin Mill,8The so-called"fringe" workers are to be found in the classification of assigned mainte-nance men to which reference has been made in the text'9Hatter of Tennessee Coal, Iron and Railroad CompanyandLocal B287,InternatioiatTnotherhood of Electrical Workers,39 N. L R B 617,623-624.(Footnote references tothe quoted text omitted ) 430DECISIONSOF NATIONALLABOR RELATIONS BOARDamong the approximately 17,000 employees -engaged in thoseoperations with respect to wages, hours, and conditions of -em-ployment, which constitute the basic subject matter of collectivebargaining.Self-organization of employees and collective bar-gaining both within the Company and within the steel industryas a whole has been essentially on an industrial and multiple-plant basis since' 1937.Such a development is consonant withthe integrated nature of the industry.Upon the basis of these fundamental considerations, we areof the opinion that a bargaining unit which, conforms to thenature of the industrial operation involved and which gives fullrecognition to the form of self-organization and practice ofcollective bargaining adopted by the employees engaged in suchoperation will best insure to the employees the full benefit oftheir right to self-organization and collective bargaining as theAct commands. Further, in the instant case, the unit proposedby the I. B. E. W. does not comprehend a clearly defined craftgroup, nor even a segregable or functional group of employees.Furthermore, the unit now proposed by the I. B. E. W. rep-resents a marked departure from the broad unit basis for bar-gaining first sought by the I. B. E. W. and the other A. F. of L.unions.No reason is given for the present attempt to constrictthe appropriate unit within narrower limits.The same considerations are equally applicable here 10The factthat the I. B. E. W. seeks to exclude the so-called "fringe" employeeswho are doing both electrical work and other mechanical work indi-cates that there is no definite craft or functional group of electricalemployees distinguishable from -and having special interests of itsown apart from the other employees. It is impossible on a strictlycraft basis to determine whether the "fringe" workers are electricalor mechanical employees.Moreover, the employees performing workof an electrical nature in any one plant are scattered throughout theioDuring the past year,in cases involving a number of other steel plants of United StatesSteel Corporation subsidiaries,the Board has found industrial units substantially similarto the unit here urgedby the U. S. A.to be appropriate, and has certified the U. S. A. as theexclusive representative thereof.See,e.g.,Matter of Carnegie-Illinois Steel CorporationandSteelWorkers Organizing Committee,affiliated with the C.I.O , 40 N. L R. B 532;Matter of National Tube CompanyandUnited Steelworkers of America,42 N L.It.B 1121;Matter,of American Bridge CompanyandUnited Steel Workers of America,42 N.L R B.1129;Matter of American Steel and Wire CompanyandUnited Steel Workers of America,42 N. L It. B.1194;Matter of Virginia Bridge CompanyandUnited Steel Workers ofAmerica,42 N. L R B. 1138;Matter of Columbia Steel CompanyandUnited Steel Workersof America,42 NL. R. B. 1125; andMatter of Oil Well Supply CompanyandUnited SteelWorkers of America,44 N. L. R B.470.The record shows,moreover,that many of thesubsidiaries of United States Steel Corporation have recently entered into contracts grantingthe U. S. A. exclusive recognition upon an industrial basis. Similar contracts have beensigned with'Republic Steel Corporation, Jones and Laughlin Steel Corporation, InlandSteel Corporation, Wheeling Steel Corporation, and Youngstown Sheet and Tube Company. TENNESSEE COAL, IRON, AND R..R.CO.^431various departments, including the production departments, do notreport to any central point, work under no single electrical,supervisor,and, on the whole, have little or no mutual contact since there is verylittle intermingling of the members of the various electrical groups.There is no one seniority list applicable to all who perform work of anelectrical nature; rather there are any number of such lists.Somegroups of electrical employees have shops of their own in. which tocarry on their work; other groups service the entire ManufacturingDivision, and in some cases the entire Company. Still others, in smallnumbers, are permanently assigned to various production departmentswhere they perform maintenance work, not only in conjunction.withother types of maintenance employees but frequently side by side withemployees engaged in production.These latter electrical employeeshave far more contact with production employees and with other main-tenance employees than with other types of electrical employees.For these reasons we find that a unit of electrical employees in theManufacturing Division is inappropriate for the purposes of collec-tive bargaining.We shall, therefore, dismiss the petition of the I. B.E. W. in Case No. R-4342.E. The proposed I. A. M. unitIn some respects, there are fewer considerations in ' favor of theappropriateness of the unit proposed by the I. A. M. than were presentin the case of the unit proposed by the I. B. E. W."' Some of theclassifications of employees sought;to be included in the unit proposedby the I. A. M. are identifiable, for example, the machinists.However,other component groups sought to be included by the I.. A. M. are notidentifiable, particularly the repairmen engaged in the repair of ma-chinery.Such employees are, for the most part, in the class of "as-signed maintenance employees," previously referred to in the discus-sion of the unit proposed by the I. B. E. W., where there exists a con-siderable overlapping of mechanical and electrical functions. In thisregard, the superintendent of the electrical and mechanical depart-ment of the Fairfield Steel' Works testified that he had approximately700 men under his jurisdiction, of whom he estimated that approxi-mately 250 were eligible to the I. B. E. W. unit; that 75 were clearlyeligible to the I. A.' M. unit;, that approximately 200 performed bothelectrical and mechanical work; and that the remainder performedneither.The I. A. M. admitted that in determining which employeeswere eligible to its proposed unit, it could not draw strict rigid linesin the case of "assigned" repairmen engaged in both mechanical andelectrical work.Likewise, the assistant manager of industrial rela-u Thus,for example,the I. A. M. did not specify the departments or the classificationsof employees which it would include or exclude, as did the I. B. E. W. 432DECISIONS .OF,'NATIONAL LABOR RELATIONS BOARDtions'of the, Manufacturing,Division testified that it would be difficultto determine which of the repairmen were eligible to the I. A. M. unit.-The shops division at the. Fairfield Steel 'Works is separate fromthe electrical and mechanical department and comprises, among othershops, a machine shop, forge shop, foundry, rigger shop, pipe shop, anda carpenter shop.The machine shop handles all the heavy machinework for the entire'Company.Here are located the bulk of the machinists sought to be included in the I. A. M. unit.Other mechanicalemployees in the Fairfield Steel Works work in the rail fastening de-partment -under a third superintendent.The construction depart-ment, under still another superintendent, also has several classifica-tions of mechanical employees.The distribution of repairmen eligible to the I. A. M. unit in otherworks of the Manufacturing Division was not indicated in the record.However, each mill in the several works has' an assigned maintenanceforce including mechanical repairmen.The superintendent of themaintenance department at the Ensley Works testified that a majorityof such assigned maintenance men were millwrights and not ma-chinists, and that the distinction did not appear on the pay roll.Wefind that the unit requested by the I. A. M. does not comprise an identi-fiable craft whose members have special interests of their own apartfrom the other employees.Our conclusions with respect to a separate unit of electrical em-ployees are equally applicable to the proposed unit of machinists and.mechanical repairmen engaged in the repair of machinery.There-fore the unit proposed by the I. A. M. is inappropriate for the purposesof collective bargaining and we.so find.F. The 'proposed Pattern Makers League unitAll but 1 or 2 of the approximately 20 employees of the Manufac-turing Division eligible to the unit proposed by the Pattern MakersLeague are located in a single shop in one end of a building at theEnsleyWorks; 12 the other end of the. building is occupied by car-penters.'The pattern makers are engaged *in wood pattern making,under their own foreman.Their tools and machines 'are solely fortheir own use. 'This evidence indicates that the pattern makers con--stitute a clearly identifiable skilled craft, possessing many interestsin common, in contrast to the employees engaged in electrical or,me-chanical work who are' scattered throughout each of the plants, are,employed' under several different supervisors, and to a great extentWork in conjunction with other maintenance and production em-ployees.The Pattern Makers League has had members in the Eiisley" The record indicates at least one pattern maker in the Fairfield Steel Works and per-haps anotherin the Fan fieldWire Works. ) .,.3 TENNESSEE " COAL,' IRON AND R. R.. co. ;433pattern shop since' that shop was created.Furthermore, the Boardhas many times set forth the considerations in favor of a separateunit of pattern makers' and has found the considerations evenly bal-anced with those tending to favor an industrial unit.13We find in thisproceeding that the considerations are sufficiently balanced to makethe desires of the pattern makers themselves controlling in our deter-mination of the type of unit through which they should bargain.In view of our findings with regard to the pattern makers, we shallmake no final determination of unit at this time, but shall direct thatseparate elections be held (1) among all pattern makers and theirapprentices who are actually engaged in making patterns in theCompany's Manufacturing Division, excluding foremen and assistantforemen who do not make patterns, and clerical workers, to determinewhether they desire to be represented by the Pattern Makers League,the U. S. A., or neither; and (2) among the remaining productionand maintenance employees in the six plants of the Company's Manu-facturing Division, including the coke and byproduct department atthe Fairfield SteelWorks, to determine whether or not they desireto be represented by the U. S. A.Upon the results of these electionswill depend in part our determination of the appropriate unit orunits.If a majority of the pattern makers select the Pattern MakersLeague as their representative, they will constitute a separate unit; if a'together constitute a single unit.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that, the question concerning representation whichhas arisen be resolved by elections by secret ballot.The parties, withthe exception of the U. S. A., which took no position, expressed apreference for reasons of convenience that eligibility to vote be de-termined by the July 31, 1942, pay roll, introduced in evidence at thehearing.In view of the time which has elapsed since the date ofthat pay roll, we shall adhere to our customary practice and directthat those eligible to vote shall' be the employees in the aforesaidvoting groups who were employed during the pay-roll period imme-diately preceding the date of our Direction of Elections, subject tothe limitations and additions set forth therein.Since the units proposed by the I. B. E. W. and the I. A. M. havewill not be included on any of the ballots.ii SeeMatter of Bendix Products Division of Bendix Aviation CorporationandPatternMakers League of North America, South Bend Association, affiliated with the A. F. of L.,39 N L. R B 81;Matter of Bethlehem Steel Company (Shipbuilding Division)andPatternMakers League of North America, New York Association,40 N L R. B 922.493508-43-vol. 45-28 434,DEOISIONS .OF."NATIONAL' LABOR 'RELATIONS. BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED, That, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Tennessee Coal,Iron and Railroad Company, Birmingham, Alabama, in its Manu-facturing Division, elections by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction of Elections, under the direction and supervisionof the Regional Director for the Sixth Region, acting in this matteras agent for the National Labor Relations Board,, and subject toArticle III, Section 10, of said Rules and Regulations, among thefollowing groups of employees who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tions, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding any who have since quit or been discharged for cause:1.All pattern makers and their apprentices who are actually engagedin making patterns, in the Company's Manufacturing Division, ex-cluding foremen and assistant foremen who do not make patterns, andclerical workers, to determine whether they desire to be representedby Pattern Makers League of North America, A. F. of L., or byUnited Steelworkers of America, C. 1. 0., for the purposes of collectivebargaining, or by neither.2.All production and maintenance employees in the six plants ofthe Company's Manufacturing Division,,including the coke and by-product department at the Fairfield Steel Works, but excluding sal-aried employees, foremen, supervisors in charge of any class of labor,watchmen, guards, confidential clerical employees regardless of methodof compensation (but not excluding other clerical employees on an'hourly wage rate basis), and all employees included in group 1 above,to determine whether or not they desire to be represented by UnitedSteelworkers of America, C. I. 0., for the purposes of collective bar-gaining.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Tennessee Coal, Iron TENTDTESS'EE COAL,IRON AND R.R.-CO.435and RailroadCompany, Birmingham, Alabama, in its'-ManufacturingDivision, filed by 'InternationalBrotherhood of ElectricalWorkers,Local Union No. B-287-A. F. of L., be, and it' hereby is, dismissed.APPENDIX ALIST OF CLASSIFICATIONS OF EMPLOYEESPERFORMINGELECTRICAL WORKWHICH THE I. B..E. W. SOUGHT TO INCLUDEIN ITSPROPOSED UNITy1.Fairfield Steel Works :A. Electrical Shop (exclusive of outside forces) :Sub foreman-Electrical Department.Armature winder and apprentice.Electrician (all classes including handyman, helper andapprentice).B. Electrical Construction :Sub foreman and lead electrician.Electrician, assistant electrician and helper-.C.Mill and Line Maintenance :Lead electrician.'Electrician (all classes including helper).D. Power House and Sub-Stations :Switchboard and assistant switchboard operator.Chief sub-station operator.Load dispatcher.Sub-station tender, motor house tender and helper.E. Fairfield Wire Works :Electrical :Working foreman.Electrician helper.F. By-Product Coke :Electrical :Electrician (including handyman and helper).First class repairman and helper.Electric Current Distribution :Sub-station tender.2.Ensley Works :A. Electric Shop-Electrical:Armature winder.Electrician (including handyman and helper).B. Mill and Line Maintenance Crew :Control Shop :Working foreman.Electrician and helper and apprentice.Line Crew :Working foreman.Electrician (all classes including helper). 436DEIOISIONS OF NATIONAL LABOR) RELATIONS BOARDC. Power House':Switchboard operator.Sub-'station tender.3.Fairfield, Sheet Mill :Electrical:Senior repairman.First and second class repairman.Construction :Electrician.4.Bessemer' Rolling Mill :Electrical:Assistant chief electrician.First and second class repairman (including firstclass repairman helper).5.Fairfield Tin Mill:A. 4S" Hot Strip Mill:'Working foreman.Senior repairman.Repairman-first and second class (including first classhelper).B. Cold Reduction :Working foreman.Senior repairman.Repairman-first and second class (including first classhelper).C. Tin House:Senior repairman.D. Tractor Shop:Working foreman.Electrician (all classes including handyman and firstclass helper).E: Crane and General Electrical:Working foreman.Electrician (including handyman and first class helper).F. Construction :Lead electrician.'Electrician (including' assistant electrician and helper). -TEi\NNES,SEE` COAL, IRON AND -R. R. CO.437APPENDIX BLIST OF CLASSIFICATIONS OF EMPLOYEES PERFORMING ELECTRICAL WORKPOSED UNIT1.Fairfield Steel Works :Blast Furnace :Repairman-first class.jepairman helper-first class.Open Hearth :Senior repairman-A.Repairman-first class.Repairman helper-first class.Blooming and' Billet Mills :Repairman-first class.Repairman helper-first class.Motor house tender.11" Merchant Mill:Repairman-second class.Motor house tender.11" Merchant Mill and/or Cotton Tie and Hoop Mill :Repairman-first class.Cotton Tie and Hoop Mill:Motor house tender.Plate Mill:Senior repairman-A.Repairman-first class.Repairman helper-first class.Motor house tender.StructuralMill:Repairman-first class.Repairman helper-first, class.Motor house tender.Rail Fastening :Repairman-first class.Shops:Senior Repairman-B.Repairman helper-first class.2.EnsleyWorks :Blast Furnace :First class repairman.First class repairman helper.Ore bridge operator. 438DECISIONS'OF NATIONAL LABOR RELATIONS BOARDOpen Hearth :First class repairman.Second class repairman.Soil conditioner and Scrap Recovery Plant :Second class repairman-electrical.Mills :First class repairman.Second class repairman.First class repairman helper.Motor operator-(tonnage).Electrical :Outside Mechanics :Senior repairman-A.Second class repairman.(drop yard).Second class repairman helper.Shell production :First claiss repairman.First class repairman helper.0